Citation Nr: 0835148	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-35 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the lower lumbar region with damage to 
muscle group XX, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  The veteran was wounded in combat, for which 
he received a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that continued the veteran's evaluation for 
his service connected residuals of a gunshot wound to a 40 
percent evaluation.  The veteran continues to disagree with 
the level of disability assigned.

The Board also notes that, recently, the veteran filed a 
claim for entitlement to service connection for bilateral 
hearing loss with tinnitus.  As this claim has yet to be 
adjudicated, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, in his hearing testimony before the Board in 
September 2008, indicated that he did not feel that his last 
VA examination, in August 2006, was adequate.  Specifically, 
the veteran indicated that he felt the examination was too 
short, and he was unable to discuss his disability thoroughly 
with the examiner.  In addition, the veteran indicated that 
he felt that his disability had increased in severity since 
this last examination.  A review of the Board of the 
veteran's prior August 2006 examination shows that it appears 
to have been somewhat brief, and does not fully address all 
issues related to a gunshot wound, nor does it address the 
issue of whether the veteran's degenerative changes of the 
lumbar spine, as noted on X rays, are related to his service 
connected gunshot wound.

As such, the Board finds the veteran should be provided with 
a further additional VA comprehensive examination in order to 
determine specifically what residuals the veteran has that 
are related to his service connected gun shot wound, and the 
severity of those residuals.

Accordingly, the case is REMANDED to the AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1 .  The AMC should make arrangements for 
the veteran to undergo an appropriate VA 
examination to determine the nature and 
extent of his service-connected residuals 
of a gunshot wound to the lower lumbar 
region with involvement of Muscle Group 
XX.  The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the claims 
folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  After 
reviewing the claims folder and conducting 
a thorough examination of the veteran, the 
examiner should respond to each of the 
following inquiries:

a.  Please describe to the extent possible 
the nature and extent of the damage 
sustained to Muscle Group XX as a result 
of his gunshot wound to the lower lumbar 
region.  The examiner should also comment 
on whether there was any injury to the 
veteran's spine as a result of this 
gunshot wound.

b.  Please comment on the presence of loss 
of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement 
as to Muscle Group XX.

c.  Please also comment on the degree, if 
any, of loss of deep fasciae or muscle 
substance, diminution of endurance, 
atrophy, or impairment of muscle tone in 
Muscle Group XX.

d.  Please comment as to whether the 
veteran has any nonservice connected 
disabilities of the lumbar spine and back, 
and whether these aggravate, or are 
aggravated by, the veteran's service 
connected gunshot wound, or are completely 
unrelated to the veteran's service 
connected gunshot wound.

2.  Then, the AMC should readjudicate the 
veteran's claim.  If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



